         Case 1:19-cr-00254-ALC Document 45 Filed 12/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                     ECF CASE

                    v.                        NOTICE OF APPEARANCE AND REQUEST
                                              FOR ELECTRONIC NOTIFICATION
 REGINALD FOWLER, et al.,
                                              19 Cr. 254 (ALC)
                              Defendants.



TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note his appearance in this case

and to add him as a Filing User to whom Notices of Electronic Filing will be transmitted.

                                                     Respectfully submitted,

                                                     GEOFFREY BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York



                                                     by: _______________________
                                                        Samuel P. Rothschild
                                                        Assistant United States Attorney
                                                        (212) 637-2504
